1    Stanley A. Zlotoff, State Bar No. 073283
     Attorney at Law
2    300 S. First St. Suite 215
     San Jose, CA 95113
3
     Telephone (408) 287-5087
4    Facsimile (408) 287-7645

5    Attorney for Debtor

6

7

8                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
9

10
     In re:                         ) Chapter 13
11                                  )
      Loretta Birmingham,           ) Case No. 19-50981 SLJ
12                                  )
               Debtor.              ) Date: 5/28/2020
13                                  ) Time: 10:00 a.m.
                                    )
14                                  )
                                    /
15            NOTICE OF HEARING ON OBJECTION TO CONFIRMATION

16         To David Hamerslough, attorney for secured creditor Rossi,

17   Hamerslough, Reischl& Chuck(“Hamerslough”):

18         PLEASE BE ADVISED that a hearing on Hamerslough’s Objection

19   to Confirmation(“Objection”) will come on for hearing on May 28,

20   2020 at 10:00 a.m, in Courtroom 9 of the U.S. Bankruptcy Court,

21   located at 280 S. First Street, San Jose, California 95113.

22          Hamerslough’s Objection was based on debtor’s original

23   plan filed almost one year ago.          That plan failed to treat

24   Hamerslough’s claim as secured.          Debtor believed that the

25   Hamerslough claim would be paid by a related bankruptcy estate




                                             - 1
     Case: 19-50981   Doc# 45   Filed: 04/30/20 Entered: 04/30/20 20:28:41   Page 1 of 2
1    in which the same Hamerslough claim had been filed.               Discussions

2    were held among the various parties, and settlement options were

3    considered.      However, the advent of the COVID-19 pandemic

4    seriously    impacted debtor’s ability to fund any settlement.

5          On April 30, 2020, debtor filed an Amended Plan(“Plan”).

6    In pertinent part it provides for a five year repayment plan,

7    and for Hamerslough to be paid in full as a Class 2A secured

8    creditor.

9    Dated: 4/30/2020               /s/Stanley Zlotoff

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                             - 2
     Case: 19-50981   Doc# 45   Filed: 04/30/20 Entered: 04/30/20 20:28:41   Page 2 of 2
